Citation Nr: 0816704	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-31 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, L5-S1 status post foraminotomy and fusion at L4/5, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1954 to June 
1966 and from November 1966 to October 1974.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
moved during the course of this appeal and the claim is now 
being handled by the Columbia RO.  

In April 2008, the veteran, sitting at the Columbia RO, 
testified during a hearing, via video conference, conducted 
with the undersigned sitting at the Board's main office in 
Washington, D.C.  A copy of the hearing transcript is in the 
claims file.  Subsequent to the veteran's hearing he 
submitted additional evidence and waived initial 
consideration of the evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that his back disability is worse than 
evaluated.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The veteran has been afforded VA examinations in connection 
with this claim.  Unfortunately, all of the findings 
necessary to adequately address the veteran's disability were 
not made at these examinations.  The veteran has lower 
extremity neurological complaints and there is a question as 
to whether or not these are related to his service-connected 
back disability.  Private medical records indicate that the 
veteran possibly has motor neuron disease such as amyotrophic 
lateral sclerosis (ALS) or polymyositis.  On the other hand, 
in March 2008 a private physician opined that the veteran did 
not have ALS but may have another degenerative spinal cord 
problem that may be responsible for the numbness in the 
veteran's legs and the tremors of his hands.   

According to a VA examiner who examined the veteran in May 
2005, the definitive test to establish a diagnosis of 
polymyositis and to exclude other disorders is muscle biopsy.  
The veteran's claims file does not contain any report of a 
muscle biopsy.  Nevertheless, the examiner opined that if the 
veteran has motor neuron disease it is not likely caused by 
his service-connected back disability.   

The veteran was again examined in November 2006.  There was 
some question as to whether the veteran's left calf and foot 
symptoms were the result of axonal degeneration rather than 
radiculopathy.  An electromyography (EMG) of the left lower 
extremity was performed, which reportedly showed "severe 
sensory motor peripheral neuropathy of axonal degeneration 
involving all nerves tested in the left lower extremity."  
However, the examiner also noted that the veteran's 
neurological complaints could be a result of more proximal 
nerve damage from previous discectomies.  This raises the 
question of whether the veteran's lower extremity 
neurological complaints may be caused by or aggravated by his 
service-connected back disability.  If the neurological 
complaints were aggravated by surgical operations for the 
veteran's back disability they could be considered part of 
that disability, although in such a case information about 
how much the veteran's symptoms increased as a result of any 
additional damage caused by discectomies would be helpful in 
determining the correct level of service-connected 
disability.    

The veteran should be scheduled for another VA examination to 
determine whether he has any lower extremity neurological 
complaints that are caused by or aggravated by his service-
connected degenerative disc disease, L5-S1 status post 
foraminotomy and fusion at L4/5, to include surgical 
operations performed as a result of that disability.  
Specific instructions to the examiner are detailed below and 
the development as discussed below should be completed before 
the veteran's VA examination.  

Turning to another matter, at the veteran's personal hearing 
he testified that he had neurological testing done in 2007 at 
the VA Medical Center (VAMC) in Charleston, South Carolina.  
The test results are not in the veteran's claims file.  
Relevant treatment records and test results that have not 
been obtained from VAMC Charleston should be requested and 
obtained for the period from August 2004 until the present.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  During the pendency of this appeal, the 
U.S. Court of Appeals for Veterans Claims held that, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), provide at least 
general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The veteran has not received notification as required by 
Vazquez-Flores.  In this case, the veteran's disability is 
evaluated under Diagnostic Code (DC) 5242 (degenerative 
arthritis of the spine).  See 38 C.F.R. § 4.71a, DC 5242 
(2007).  According to the General Rating Formula for Diseases 
and Injuries of the Spine, in relevant parts, a 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The veteran should be sent a 
letter that provides him with proper notice as is required by 
the VCAA and particularly Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a letter in 
connection with the veteran's claim for an 
increased rating for degenerative disc 
disease, L5-S1 status post foraminotomy 
and fusion at L4/5, which should include 
the following: (i) notify the claimant 
that to substantiate a claim the claimant 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (ii) provide 
the provisions of DCs 5235 to 5243; 
(iii) notify the claimant that should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent, 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (iv) 
provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

Sufficient time should be allowed for 
response. 

2.  Relevant, outstanding treatment 
records from VAMC Charleston from August 
2004 until the present should be obtained.  
Specifically, any neurological testing 
results (EMGs, nerve conduction studies, 
etc.) should be obtained.  All 
records/responses received should be 
associated with the veteran's claims file.  
If records are not obtained, attempts made 
to obtain the records should be documented 
as should the unavailability of the 
records.  

3.  After the above has been complete, but 
whether or not additional evidence is 
obtained, the veteran should be scheduled 
for an appropriate examination, by a 
physician, to determine the etiology and 
severity of any lower extremity 
neurological complaints.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All pertinent tests should 
be accomplished and all clinical findings 
should be reported in detail.  

The examiner is requested to comment 
specifically on the following: 

a)	The correct diagnosis or diagnoses of 
the veteran's lower extremity 
neurological complaints;
b)	Whether the veteran has any lower 
extremity neurological complaints 
attributable to his service-connected 
back disability, including his 
multiple back surgeries;
c)	If the examiner determines that the 
veteran has any lower extremity 
neurological complaint attributable 
to his service-connected back 
disability, the severity of any such 
neurological complaints; 
d)	Whether the veteran has any lower 
extremity neurological complaints 
aggravated by his service-connected 
back disability, including his 
multiple back surgeries; 
e)	If the examiner determines that the 
veteran has any lower extremity 
neurological complaint aggravated by 
his service-connected back 
disability, to what extent the lower 
extremity neurological complaint is 
aggravated by his service-connected 
disability.

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
veteran's claims file and/or sound medical 
principles.  If an opinion cannot be 
entered without resort to speculation, 
that should be noted in the examination 
report.

4.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



